DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/28/2020 has been entered. Claims 1,3-8,11-12,20,23,25-26 and 33 have been amended. Claims 2 and 13-15 have been canceled. No new Claim have been added. Claims 1,3-4,6-12,20,23-30,33,35 and 39-40 are still pending in this application, with claims 1,20,23,33 and 35 being independent.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 1 and 20 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
1.	Applicant's arguments filed on 12/28/2020 on page 11
of applicant's remark regarding Claims 1 and 20, the applicant argues that Vrzic’s anchor gateway 40 not same as 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Vrzic clearly teaches
that virtual network function (VNFC aka UPGW) (i.e. user
plane function)) closer to the application server is
activated (Vrzic Fig.7 Ref:612 Para[0063]). The anchor gateway (A-GW) of Vrzic can act as a mobility anchor which can keep L-GWs and VNFCs closer to the UE and A-GW activates when the mobile device is closer. The A-GW is involved in configuring L-GWs and VNFCs which is equated to selecting UPF (Vrzic Para[0064]). Note the application server is at the hospital and the potential route to the hospital is determined which is used for ambulance travel. The teachings of Vrzic is for activating VNFCs (i.e. local-Gateway) along the route to the hospital so the location of the application server is always used in determination (Vrzic Fig.7 Ref:612 Para[0063-72]). The location of ambulance is just used to fine tune the activation of needed VNFCs for resource conservation. The applicant’s
arguments have been fully considered but they are not

The dependent claims 3-4 and 6-12 are rejected based upon same motivation and rationale used for claims 1.
2.	Applicant's arguments filed on 12/28/2020 on page 12
of applicant's remark regarding Claim 35, the applicant argues that Lee’s source is not same as network node and CSCG is not same as AF. The applicant further argues that Lee does not contain information indicating plurality of ASs.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Lee discloses that the source sends a request for data migration destination to CSCG. The examiner equates applicant’s network node to the source of Lee and the AS to the CSCG. Lee’s CSCG sends list of destinations which the examiner relates to the plurality of ASs (Lee Para[0040]). The CSCG performs a task of providing the best location of data migration for the 
3.	Applicant's arguments filed on 12/28/2020 on page 15
of applicant's remark regarding Claims 23 and 33, the applicant argues that Gomez’s NSF is not same as AF and is not involved in selecting AS. The applicant further argues that Kodaypak’s IWK-SECF is not same as PPF and SCEF is not same as UPF. Kodaypak does not disclose that PPF and UPF are related to selected AS.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Gomez discloses node
selection function which may be in the MME which is equivalent to the claimed AF. The applicant here failed to patentably distinguish the AF (Gomez Para[0047]). Gomez further discloses that the NSF selects interface node such as SGW or SGSN means it is involved in the selection process of gateways or nodes for supporting data session for a mobile (Gomez Para[0031]). Gomez further teaches that 
	The applicant is urged to include specific information to distinguish Application function, UPF and PPF from any functions which can be used achieved same intended use.
The dependent claims 24-30 and 39-40 are rejected based upon same motivation and rationale used for claims 23 and 33.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
In claim 1, line 2, “SMF” replaced “a network node” which is not in-line with claims 23,33 and 35 for the completeness.
In Claim 1, lines 8 and 9, it recites “selected AS” but the information is missing regarding which entity selects it. 
In claim 20, line 2, “SMF” replaced “a network node” which is not in-line with claims 23,33 and 35 for the completeness.
In Claim 20, lines 13 and 14, it recites “selected AS” but the information is missing regarding which entity selects it.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1,6-7,13,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VRZIC (US 2017/0086049 A1, hereinafter referred to as Vrzic) and in view of Mahindra et al. (US 2017/0085628A1, hereinafter referred to as “Mahindra”).

Regarding Claims 1 and 20, Vrzic discloses a method and a of operation of session management function, SMF (Vrzic Para[0013,61] Note session management function is utilized and it reside in the NFV-MANO (i.e. core network)), in a core network in a cellular communications network that comprises a radio access network and the core network (Vrzic Fig.7 Ref:610,40 Note access point (i.e. radio network) and anchor gateway (i.e. core network)), the method comprising: selecting a user plane function at the SMF (Vrzic Fig.7 Ref:612 Para[0063,0070] Note virtual network function on the gateway (i.e. user plane function)) for a protocol data unit session for a wireless device based on information related to Application Server, AS, selection such that the protocol data unit session for the wireless device utilizes the selected user plane function (Vrzic Fig.7 Ref:45,80 Para[0063-72] Note the application server is at the hospital and the activation of VNFCs (i.e. local-Gateway) along the route to the hospital is determined based on the hospital location (i.e. allocation server information), the device in the ambulance uses the VNFCs for the data communication. Para[0087] Note the centralized scheduler allocates the VNFCs (i.e. PPF) at the different access points for the application server and the scheduling information (i.e. indication) is sent to each serving AP).
Even though, Vrzic’s invention uses application server information to activate VNFCs at the access points, Vrzic does not explicitly teach wherein the information related to AS selection comprises information that indicates at least one Packet Processing Function, PPF, pool related to a selected AS and information that identifies the selected AS, wherein each of the at least one PPF pool comprises one or more PPFs where a PPF is a user plane function in the radio access network.
However, Mahindra from the same field of invention discloses wherein the information related to AS selection comprises information that indicates at least one Packet (Mahindra Fig.5A Para[0064,0114-119] The multiple VMs (i.e. PPF pool) are involved in a service chain of a service flow. The outer header (i.e. information) contains service flow ID and current VM ID (i.e. PPF)) and information that identifies the selected AS (Mahindra Fig.5A Para[0114-119] The physical server IP address (i.e. AS)), wherein each of the at least one PPF pool comprises one or more PPFs where a PPF is a user plane function in the radio access network (Mahindra Para[0064,0114-119] The multiple VMs (i.e. PPF pool) are involved in a service chain of a service flow.).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra with a motivation to make this modification to be used to provide efficient management of real-time traffic demand for network capacity improvement and increased QoS (Mahindra, [0007]).



Specifically for claim 20, Vrzic discloses a SMF that includes a processor (Vrzic Fig.17 Ref-1710) and a memory (Vrzic Fig.17 Ref-1720).
Regarding claim 6, Vrzic in view of Mahindra discloses the method and the SMF as explained above for Claim 1. Vrzic further discloses wherein the information related to application server selection comprises a list of one or more candidate application server locations (Vrzic Para[0075] Note one application server (i.e. hospital)).
Regarding claim 7, Vrzic in view of Mahindra discloses the method and the SMF as explained above for Claim 1. Vrzic further discloses wherein the information related to application server selection comprises one or more assumptions regarding locations of one or more candidate application servers (Vrzic Para[0075] Note the route to the location of Application server at the hospital is predicted).





Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0324083 A1, hereinafter referred to as “Lee”) in view of Zhang (US 2018/0041436 A1, hereinafter referred to as “Zhang”) and further in view of Cortes Gomez (US 2012/0113809 A1, hereinafter referred to as “Gomez”).

Regarding claim 35, Lee discloses a method of operation of an Application Function, AF for assisting in coordinated selection of an Application Server, AS, and a user plane function in a cellular communications network for a protocol data unit session for a wireless device, comprising: 
receiving, from a network node of the cellular communications network (Lee Fig.7 Note source (i.e. network node)), a request for possible AS locations (Lee Fig.7 Ref:710,716 Para[0040] Note CSCG receives data migration to a potential destination server request from the source); and 
sending, to the network node, information that indicates a plurality of possible AS locations (Lee Fig.7 Ref:716 Para[0040] Note the CSCG sends a reply with the selected destination server (i.e. AS)).
Lee does not explicitly disclose the information indicating at least one Packet Processing Function, PPF, pool related to each of the plurality of possible AS locations, wherein each of the at least one PPF pool comprises one or more PPFs where a PPF is a user plane function in a radio access network.
However, Zhang from the same field of invention discloses the information indicating at least one Packet Processing Function, PPF, pool related to each of the plurality of possible AS locations (Zhang Fig.2 Ref:340 Para[0067] Note the VN routers (i.e. PPF) are configured based on packet forwarding to designated end points (i.e. application server). Para[0062] Note the virtual routers are instantiated to use tunnel. The endpoint may include application servers, see Para[0029]), wherein each of the at least one PPF pool comprises one or more PPFs where a PPF is a user plane function in a radio access network (Zhang Para[0046-0048] Note the virtual routers area located at the access points).


Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloud service control and management architecture disclosed by Lee and the virtual network configuration in support of service-based traffic forwarding disclosed by Zhang with a motivation to make this modification to be used provide service-based delivery of content and reduce service latency (Zhang, [0036]).
Lee in view of Zhang does not explicitly disclose an Application Function, AF.
However, Gomez from the same field of invention discloses an Application Function, AF (Gomez Fig.4 Ref:334 Para[0067] Note Node selection function (i.e. AF)).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloud service control and management architecture disclosed by Lee and the virtual network configuration in support of service-based traffic forwarding disclosed by Zhang and the method of core network node selection disclosed by Gomez with a Gomez, [0008]).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic, Mahindra and further in view of Lee (US 2012/0324083 A1, hereinafter referred to as “Lee”).

Regarding claim 3, Vrzic in view of Mahindra discloses the method and the SMF as explained above for Claim 1. Vrzic in view of Mahindra does not explicitly disclose wherein the information related to application server selection comprises information that indicates an Application Server, AS, selected for the wireless device.
However, Lee from the same field of invention discloses wherein the information related to application server selection comprises information that indicates an Application Server, AS, selected for the wireless device (Lee Fig.3 Para[0006,0031-34] Note the CSCG (i.e. AF) selects a destination server for an application request based on a network resource map (i.e. information) received from the NCG)).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra and the cloud service control and management architecture disclosed by Lee with a motivation to make this modification to be used for optimizing network utilization (Lee, [0004]).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic, Mahindra and further in view of Cortes Gomez (US 2012/0113809 A1, hereinafter referred to as “Gomez”).

Regarding claim 4, Vrzic in view of Mahindra discloses the method and the SMF as explained above for Claim 1. Vrzic in view of Mahindra does not explicitly disclose wherein the information related to application server 
However, Gomez from the same field of invention discloses wherein the information related to application server selection comprises information that indicates at least one User Plane Function, UPF, pool related to a selected AS (Gomez Fig.6 Ref:404 The list of candidate PGWs (i.e. UPF) is generated for APN (i.e. application server)), wherein each of the at least one UPF pool comprises one or more UPFs where a UPF is a user plane function in the core network (Gomez Fig.4 Para[0067] The PGWs (i.e. UPF pool) are in the core network).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra and the method of core network node selection disclosed by Gomez with a motivation to make this modification to be used to Gomez, [0008]).



Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic, Mahindra and further in view of Cortes Gomez (US 2012/0113809 A1, hereinafter referred to as “Gomez”) and further in view of Lee (US 2012/0324083 A1, hereinafter referred to as “Lee”).

Regarding claim 8, Vrzic in view of Mahindra discloses the method and the SMF as explained above for Claim 1. Vrzic further discloses wherein: selecting the user plane function comprises selecting a UPF for the protocol data unit session for the wireless device based on the AS related information (Vrzic Fig.7 Ref:45,80 Para[0063-72] Note the application server is at the hospital and the activation of VNFCs (i.e. local-Gateway) along the route to the hospital is determined based on the hospital location (i.e. allocation server information), the device in the ambulance uses the VNFCs for the data communication). Vrzic 
However, Gomez from the same field of invention discloses further comprising: receiving, from another network node, a message comprising a list of candidate PPF pools for the protocol data unit session for the wireless (Gomez Fig.6 Ref:404 The list of candidate SGWs (i.e. PPF) is generated for APN (i.e. application server)); selecting a list of candidate User Plane Function, UPF, pools for the protocol data unit session for the wireless device, each candidate UPF pool in the list of candidate UPF pools comprising one or more UPFs wherein a UPF is a user plane function in the core network (Gomez Fig.6 Ref:404 The list of candidate PGWs (i.e. UPF) is generated for APN (i.e. application server)); and providing, to an Application Function, AF (Gomez Fig.4 Ref:334 Para[0067] Note Node selection function (i.e. AF)), information comprising: (a) the list of candidate PPF pools and the list of candidate UPF pools (Gomez Fig.4 Para[0091] The generated candidate lists of SGWs and PGWs are provided to the NSF of the MME to select appropriate nodes) or (b) combined information obtained by combining the list of candidate PPF pools and the list of candidate UPF pools (not given patentable weight due to non-selective option); and sending a message comprising an indication of the selected UPF to another (Gomez Fig.6 Ref:404 The list of candidate PGWs (i.e. UPF) is generated for APN (i.e. application server) and sent to NSF).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra and the method of core network node selection disclosed by Gomez with a motivation to make this modification to be used for selecting interface nodes for radio and core network to improve the data transport efficiency (Gomez, [0008]).
Vrzic in view of Mahindra and Gomez does not explicitly disclose receiving, from the AF, AS related information comprising: (a) information that indicates an AS selected for the wireless device and/or (b) information that indicates at least one UPF pool from the list of candidate UPF pools and/or (c) information that indicates at least one PPF pool from the list of candidate PPF pools.
However, Lee from the same field of invention discloses receiving, from the AF, AS related information comprising: (a) information that indicates an AS selected for the (Lee Fig.7 Ref:710,716 Para[0040] Note CSCG receives data migration to a potential destination server request from the source. Note the CSCG sends a reply with the selected destination server (i.e. AS)) and/or (b) information that indicates at least one UPF pool from the list of candidate UPF pools (not given patentable weight due to non-selective option) and/or (c) information that indicates at least one PPF pool from the list of candidate PPF pools (not given patentable weight due to non-selective option).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra and the method of core network node selection disclosed by Gomez and the cloud service control and management architecture disclosed by Lee with a motivation to make this modification to be used for optimizing network utilization (Lee, [0004]).



Regarding claim 9, Vrzic in view of Mahindra and Lee discloses the method and the SMF as explained above for Claim 1. Vrzic in view of Mahindra and Lee does not explicitly disclose wherein the indication of the selected UPF comprises an indication of a UPF pool of the selected UPF and/or an indication of the selected UPF.
However, Gomez from the same field of invention discloses wherein the indication of the selected UPF comprises an indication of a UPF pool of the selected UPF and/or an indication of the selected UPF (Gomez Fig.6 Ref:404 The list of candidate PGWs (i.e. UPF) is generated for APN (i.e. application server) and sent to NSF).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra and the cloud service control and management architecture disclosed by Lee and the method of core network node selection disclosed by Gomez with a motivation to make this modification to be used for selecting interface nodes for Gomez, [0008]).

Regarding claim 11, Vrzic in view of Mahindra discloses the method and the SMF as explained above for Claim 1. Vrzic further discloses wherein: selecting the user plane function comprises selecting a User Plane Function, UPF, for the protocol data unit session for the wireless device based on the list of candidate AS locations, the UPF being a user plane function in the core network (Vrzic Fig.7 Ref:45,80 Para[0063-72] Note the application server is at the hospital and the activation of VNFCs (i.e. local-Gateway) along the route to the hospital is determined based on the hospital location (i.e. allocation server information), the device in the ambulance uses the VNFCs for the data communication). Vrzic in view of Mahindra does not explicitly disclose the method further comprises providing, to another network node, a message comprising an indication of the selected UPF.
However, Gomez from the same field of invention discloses the method further comprises providing, to another network node, a message comprising an indication of (Gomez Fig.6 Ref:404 The list of candidate PGWs (i.e. UPF) is generated for APN (i.e. application server) and sent to NSF).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra and the method of core network node selection disclosed by Gomez with a motivation to make this modification to be used for selecting interface nodes for radio and core network to improve the data transport efficiency (Gomez, [0008]).
Vrzic in view of Mahindra and Gomez does not explicitly disclose further comprising: obtaining, from an Application Function, AF, a list of candidate AS locations.
However, Lee from the same field of invention discloses further comprising: obtaining, from an Application Function, AF, a list of candidate AS locations (Lee Fig.7 Ref:710,716 Para[0040] Note CSCG receives data migration to a potential destination server request from the source. Note the CSCG sends a reply with the selected destination server (i.e. AS)).

Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra and the method of core network node selection disclosed by Gomez and the cloud service control and management architecture disclosed by Lee with a motivation to make this modification to be used for optimizing network utilization (Lee, [0004]).

Regarding claim 12, Vrzic in view of Mahindra discloses the method and the SMF as explained above for Claim 1. Vrzic further discloses wherein selecting the user plane function comprises selecting a User Plane Function, UPF, for the protocol data unit session for the wireless device based on the PPF selected for the protocol data unit session for the wireless device, the UPF being a user plane function in the core network (Vrzic Fig.7 Ref:45,80 Para[0063-72] Note the application server is at the hospital and the activation of VNFCs (i.e. local-Gateway) along the route to the hospital is determined based on the hospital location (i.e. allocation server information), the device in the ambulance uses the VNFCs for the data communication). Vrzic in view of Mahindra does not explicitly disclose receiving, from another network node, a message comprising an indication of a PPF selected for the protocol data unit session for the wireless device, the PPF being a user plane function in the radio access network.
However, Gomez from the same field of invention discloses receiving, from another network node, a message comprising an indication of a PPF selected for the protocol data unit session for the wireless device, the PPF being a user plane function in the radio access network (Gomez Fig.6 Ref:404 The list of candidate SGWs (i.e. PPF) is generated for APN (i.e. application server)).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra and the method of core network node selection disclosed by Gomez with a motivation to make this modification to be used for Gomez, [0008]).
Vrzic in view of Mahindra and Gomez does not explicitly disclose further comprising: obtaining, from an Application Function, AF, a list of candidate AS locations; providing, to another network node, a message comprising the list of candidate AS locations.
However, Lee from the same field of invention discloses further comprising: obtaining, from an Application Function, AF, a list of candidate AS locations ; providing, to another network node, a message comprising the list of candidate AS locations (Lee Fig.7 Ref:710,716 Para[0040] Note CSCG receives data migration to a potential destination server request from the source. Note the CSCG sends a reply with the selected destination server (i.e. AS)).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra and the method of core network node selection disclosed by Gomez Lee with a motivation to make this modification to be used for optimizing network utilization (Lee, [0004]).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic, Mahindra, Gomez, Lee and in further view of Yin et al (US 2018/0294994 A1, hereinafter referred to as “Yin”).

Regarding claim 10, Vrzic in view of Mahindra, Gomez and Lee discloses the method and the SMF as explained above for Claim 1. Vrzic in view of Mahindra, Gomez and Lee does not explicitly disclose wherein the indication of the selected UPF comprises a transport address and tunneling endpoint identifier of the selected UPF.
However, Yin from the field of invention discloses wherein the indication of the selected UPF comprises a transport address and tunneling endpoint identifier of the selected UPF (Yin Para[0007] Note the transport address (i.e. IP address) and terminal endpoint identifier (i.e. TEID) are used in GTP tunnel to identify the network elements).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for reliable communication disclosed by Vrzic and the method of managing network resources disclosed by Mahindra and the method of core network node selection disclosed by Gomez and the cloud service control and management architecture disclosed by Lee and the method for controlling tunnel identifier allocation disclosed by Yin with a motivation to make this modification to be used avoid data loss in turn, service interruption and bad user experience (Yin, [0004]).



Claims 23-26,28-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cortes Gomez (US 2012/0113809 A1, hereinafter referred to as “Gomez”) in view of Kodaypak (US 2018/0035351 A1, hereinafter referred  hereinafter referred to as “Lee”).

Regarding claims 23 and 33, Gomez discloses a method and a node of operation of an Application Function, AF, (Gomez Fig.4 Ref:334 Note Node selection function (i.e. AF)) for assisting in coordinated selection of an Application Server, AS, and a user plane function in a cellular communications network for a protocol data unit session for a wireless device, comprising: 
receiving, from a network node of the cellular communications network, information (Gomez Fig.2 Ref:132 Para[0046] Note the Node Selection Function in the control node receives the information from the Network Information function regarding relevant nodes) comprising information for the packet data unit session for the wireless device (Gomez Fig.6 Ref:401 Para[0090] Note the mobile device sends attach request to the eNB for a connection (i.e. protocol data unit session)). 
Gomez does not explicitly disclose the received information comprising: combined information regarding two or more candidate Packet Processing Functions, PPFs, and . 
However, Kodaypak from the same field of invention discloses the received information comprising: combined information (Kodaypak Fig.6 Ref:628 Para[0047] Set of SCEF and IWF-SCEF nodes (i.e. combined information) are part of the status information sent from DNS server to the MME server) regarding two or more candidate Packet Processing Functions, PPFs (Kodaypak Fig.2 Para[0047] set of IWK-SCEF (i.e. PPF) provides data transfer), and two or more candidate User Plane Functions, UPFs (Kodaypak Fig.2 Para[0047] set of SCEF (i.e. UPF) provides data transfer), for the protocol data unit session for the wireless device (Kodaypak Fig.2 Para[0047] The PDN connectivity (i.e. packet data unit session) between NB-IOT (i.e. wireless device) and network).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of core network node selection disclosed by Gomez and the method for dynamic data path selection disclosed by Kodaypak with a motivation to make this modification to be Kodaypak, [0037]). 
Gomez in view of Kodaypak does not explicitly disclose selecting an AS based on the received information; and providing, to the network node, information regarding the selected AS.
However, Lee from the same field of invention discloses selecting an AS based on the received information (Lee Fig.3 Para[0006,0031-34] Note the CSCG (i.e. AF) selects a destination server for an application request based on a network resource map (i.e. information) received from the NCG)); and providing, to the network node (Lee Fig.3 Ref:324 Note Network control gateway (i.e. network node)), information regarding the selected AS (Lee Para[0031-0034] Note the CSCG and NCG exchange the information).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of core network node selection disclosed by Gomez and the method for dynamic data path selection disclosed by Kodaypak and the cloud service control and management architecture disclosed by Lee with a motivation to make this modification to be used for optimizing network utilization (Lee, [0004]).

Specifically for claim 33, Kodaypak discloses a network node that includes a processor (Kodaypak Fig.9 Ref:902 Para[0074]) and a memory (Kodaypak Fig.9 Ref:904 Para[0074]).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of core network node selection disclosed by Gomez and the cloud service control and management architecture disclosed by Lee and the method for dynamic data path selection disclosed by Kodaypak with a motivation to make this modification to be used provide dynamic, flexible and intelligent network solution for increased quality of experience (Kodaypak, [0037]).
Regarding claim 24, Gomez in view of Kodaypak and Lee discloses the method and the network node as explained above for Claim 23. Lee further discloses comprising storing information that indicates the selected AS is (Lee Para[0040] The CSGC stores the application resource data for later use).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of core network node selection disclosed by Gomez and the method for dynamic data path selection disclosed by Kodaypak and the cloud service control and management architecture disclosed by Lee with a motivation to make this modification to be used for optimizing network utilization (Lee, [0004]).
Regarding claim 25, Gomez in view of Kodaypak and Lee discloses the method and the network node as explained above for Claim 23. Gomez further discloses wherein the combined information regarding the two or more candidate PPFs comprises a list of PPF Pool Identifiers for the two or more candidate PPFs (Gomez Fig.6 Ref:403 Para[0091-97] Note the list of candidate SGWs (i.e. PPFs) is generated and provided to the NSF (see Para[0031])).
Regarding claim 26, Gomez in view of Kodaypak and Lee discloses the method and the network node as explained above for Claim 23. Gomez further discloses wherein the combined information regarding the two or more candidate (Gomez Fig.6 Ref:404 Para[0091-97] Note the list of candidate PGWs (i.e. UPFs) is generated and provided to the NSF (see Para[0031])).
Regarding claim 28, Gomez in view of Kodaypak and Lee discloses the method and the network node as explained above for Claim 23. Gomez further discloses wherein the information regarding the selected AS comprises information that indicates at least one of the candidate PPFs and/or at least one of the candidate UPFs (Gomez Fig.6 Ref:407 Note the SGW and PGW selection).
Regarding claim 29, Gomez in view of Kodaypak and Lee discloses the method and the network node as explained above for Claim 23. Gomez further discloses wherein the information regarding the selected AS comprises information that indicates at least one PPF Pool for at least one of the candidate PPFs and/or at least one UPF Pool for at least one of the candidate UPFs (Gomez Fig.6 Ref:403,404 Note the list of SGWs and PGWs).
Regarding claim 30, Gomez in view of Kodaypak and Lee discloses the method and the network node as explained above for Claim 23. Lee further discloses wherein the (Lee Para[0042] The CSCG send the potential destination server list to the NCG with the destination address (i.e. information)).
	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of core network node selection disclosed by Gomez and the method for dynamic data path selection disclosed by Kodaypak and the cloud service control and management architecture disclosed by Lee with a motivation to make this modification to be used for optimizing network utilization (Lee, [0004]).



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez, Kodaypak, Lee and in further view of Antal et al. (US 2010/0061301 A1, hereinafter referred to as “Antal”).

	

Regarding claim 27, Gomez in view of Kodaypak and Lee discloses the method and the network node as explained above for Claim 23. Gomez in view of Kodaypak and Lee does not disclose wherein the combined information is a combination of a list of PPF Pool Identifiers for the two or more candidate PPFs and a list of UPF Pool Identifiers for the two or more candidate UPFs.
	However, Antal from the same field of invention discloses wherein the combined information is a combination of a list of PPF Pool Identifiers for the two or more candidate PPFs and a list of UPF Pool Identifiers for the two or more candidate UPFs (Antal Para[0067] The pool ID used for all the nodes in the pool in MME, UPEs (i.e. UPFs) and Base station (i.e. PPFs)).
	Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of core network node selection disclosed by Gomez and the method for dynamic data path selection disclosed by Kodaypak and the cloud service control and management architecture disclosed by Lee and the method for automatic Antal with a motivation to make this modification to be used for adding or removing user plane entities dynamically from the pool for high network reliability (Antal, [0016]).



Claims 39 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez, Kodaypak, Lee and in further view of VRZIC (US 2017/0086049 A1, hereinafter referred to as Vrzic).

Regarding claims 39 and 40, Gomez in view of Kodaypak and Lee discloses the method and the network node as explained above for Claim 23. Gomez further discloses wherein, as an alternative to the combined information regarding the two or more candidate PPFs and the two or more candidate UPFs for the protocol data unit session for the wireless device, the received information comprises information regarding two or more candidate Packet Processing Functions, PPFs (Gomez Fig.6 Ref:403 Para[0091-97] Note the list (i.e. information) of candidate SGWs (i.e. PPFs) is generated and provided to the NSF (see Para[0031])), and information regarding two or more candidate User Plane Functions, UPFs (Gomez Fig.6 Ref:404 Para[0091-97] Note the list (i.e. information) of candidate PGWs (i.e. UPFs) is generated and provided to the NSF (see Para[0031])), for the protocol data unit session for the wireless device (Gomez Fig.6 Ref:401 Para[0090] Note the mobile device sends attach request to the eNB for a connection (i.e. protocol data unit session)), 
Gomez in view of Kodaypak and Lee does not disclose where a PPF is a user plane function in a radio access network of the cellular communications network and a UPF is a user plane function in a core network of the cellular communications network.
	However, Vrzic from the same field of invention discloses where a PPF is a user plane function in a radio access network of the cellular communications network (Vrzic Fig.7 Ref:621 Note VNFC (i.e. PPF) on a D-GW at access point) and a UPF is a user plane function in a core network of the cellular communications network (Vrzic Fig.7 Ref:40 Note anchor GW (i.e. UPF) at the core network).

Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of core network node selection disclosed by Gomez and the method for dynamic data path selection disclosed by Kodaypak and the cloud service control and management architecture disclosed by Lee and the method for reliable communication disclosed by Vrzic with a motivation to make this modification to be used provide mobile data service with high throughput and low latency (Vrzic, [0007]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0191309 to Kweon (Fig.3 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2010/0004014 to Coulombe (Fig.10 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2009/0019180 to Aso (Fig.5 and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/SUDESH M PATIDAR/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415